Opinion issued January 12, 2016




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-14-00597-CR
                            ———————————
                   JODY WAYNE WHELCHEL, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 400th District Court
                           Fort Bend County, Texas
                     Trial Court Case No. 12-DCR-059468


                          MEMORANDUM OPINION

      A jury convicted appellant, Jody Wayne Whelchel, of the offense of arson,1

and the trial court assessed his punishment at ten years’ confinement. In two points

of error, appellant argues that (1) the evidence supporting his arson conviction was


1
      See TEX. PENAL CODE ANN. § 28.02 (Vernon 2011).
legally insufficient because “it does not rise to the level of scientific reliability

necessitated by the use of valid scientific methodology,” and (2) the court wrongly

denied his motion to invoke spousal privilege to prevent his wife from testifying

against him.

      We affirm.

                                   Background

      Appellant and the complainant, Dondee Whelchel, began dating in 2006, and

in January 2007, they moved into a house located at 7018 Sundance Meadows in

Fort Bend County. They purchased the house in Dondee’s name because appellant’s

credit was bad. They subsequently married in April 2007. Appellant contributed to

the maintenance of the house over the years but the house remained in Dondee’s

name, and she testified that she was primarily responsible for paying the mortgage

on the home and meeting the other financial obligations.

      By January 18, 2012, appellant and Dondee’s marriage had disintegrated, they

had instituted divorce proceedings, and Dondee had asked appellant to move out.

Appellant was unemployed but had gone back to school at the Aviation Institute of

Maintenance. At that time, appellant was not contributing any financial resources to

the home and the house was in foreclosure, but appellant, Dondee, and their two

children continued to live there. Dondee also stated that the bank maintained an

insurance policy on the house.



                                          2
      On the morning of January 18, 2012, Dondee and appellant argued because

Dondee wanted appellant to move out, which he refused to do. Dondee testified that

appellant told her that “he’s not leaving the home, that he would burn the fucking

house down” and that “[i]f he had to leave, we all had to leave.” She described

appellant as “very upset, very angry” at her. Dondee stated that appellant had quit

attending classes and did not want her to leave for work, so he took her cell phone.

After Dondee dropped their children off at day care and drove to work, appellant

“kept calling” her. Dondee testified that she eventually answered the phone.

Appellant “sounded crazy, accusing [her] of being with other men,” he was more

upset than he had been before she left home, and he asked her to leave work and

come home. Dondee refused to leave work, and the conversation “kept escalating”

until they both got more angry, and appellant threatened a second time to burn the

house down. Dondee told him, “Do what you got to do,” and hung up the phone.

      Appellant called Dondee again, approximately twenty minutes later, and told

her that the house was on fire. Dondee testified that she did not believe appellant had

actually started a fire and thought that he was still just angry and wanted her to come

home. However, she called the police “and they said a 9-1-1 call did come in.” She

reported to the police that appellant had threatened to burn the house down and then

called to tell her the house was on fire. Based on the police department’s

recommendation, Dondee also called the fire marshal to notify him of appellant’s



                                          3
threats. The fire marshal told Dondee to stay at work until he called her. After the

fire was extinguished, the fire marshal asked Dondee to come home and answer

some questions and identify property that was damaged by the fire, which she did.

      Dondee testified that as she walked through the home, she noticed that all of

her clothes had been removed from her dresser and piled in the bathroom and that

they had been burned. She stated that, as far as she could discern, it was only her

clothes on the floor of the bathroom. Dondee testified that appellant tried to approach

her and talk to her “like he never even said that he was going to burn the house

down,” and he acted “like we were going to go on our merry way and go live

somewhere else.” Dondee testified, “I told him not to talk to me. He’d just burned

my house down.” She stated that every room in the house was damaged to some

degree either by the fire or by the firefighters’ efforts in extinguishing the fire.

      Firefighter A. Ramos was the first responder to the scene of the fire. He

testified that there was a lot of smoke as he entered the house. He noticed that most

of it was coming from the left side of the house where the master bedroom was

situated, so he believed “that most of the fire [was] going to be on that side.” When

he got to the master bedroom door, he “noticed some orange glow, flames coming

from my left,” which he extinguished with the fire hose. He then continued into the

room and “saw some flames, orange glow in the bathroom,” which he likewise

extinguished. Ramos testified that he never saw any flames on the ceiling. He stated



                                            4
that he would have noticed if there had been flames above him because “[i]f you’ve

got fire above you, it’s going to . . . get behind you. You can get trapped. . . . Stuff

can collapse on top of you, just a bunch of reasons.” He also testified that after the

fire was extinguished he proceeded through the house to “check for hotspots” by

“making holes in the wall, the ceiling, just different places . . . to check for hotspots,

extensions of the fire getting between the walls.”

      Kent Rammrath, who at the time of the fire held the rank of captain for the

volunteer fire department that responded to the fire, was the on-scene supervisor.

When he arrived at the scene, he observed that the fire seemed concentrated on the

left side of the house, in the area he later determined was “a closet area that was just

off the bathroom . . . of the master bedroom area.” He directed the firefighters in

suppressing the fire, which was extinguished “pretty quickly.”

      Rammrath testified that after the fire was extinguished, it was his job to do a

preliminary inspection of the property, in part to find any evidence that might

indicate the origin or cause of the fire. The firefighters on the scene reported to him

that the fire had been located in the bathroom and closet area of the master bedroom,

so he walked through that area first. He determined, based on “a heavy, heavy

concentration of fire within the closet,” that the fire began in the closet area, but he

“was not able to properly pinpoint exactly where within that closet area that fire may

have started.” Rammrath also noticed “a whole pile of clothing that had been placed



                                            5
in the bathtub right outside the door to [the] closet [with the heaviest fire damage],”

which he thought was unusual. He also examined the light fixture in the closet as a

possible source of the fire, but he was unable to determine whether it was the cause

of the fire. Rammrath testified that because he was not able to discern the exact cause

of the fire in this case, he left everything as it was and called the Fort Bend County

Fire Marshal’s office to conduct a further investigation into the cause of the fire.

      As part of his investigation at the time of the fire, Rammrath spoke with

appellant, who was present when Rammrath arrived on the scene. Appellant told

Rammrath that “he was in the bedroom, went into the kitchen, smelled smoke, saw

smoke coming from the bathroom; went in, tried to extinguish the fire.” Appellant

told Rammrath that the fire was too large for him to try to extinguish “with what he

had,” so he left the house and called for emergency services. He also observed

appellant wearing rollerblades “going up and down the street visiting with

neighbors” after the fire had been extinguished, and, again, Rammrath thought this

was unusual. Rammrath filed a report relating the details of his investigation, stating

that he believed the fire originated in the closet area but he could not determine the

type of material or source of ignition that caused the fire in the first place.

      Investigator Matt Cornell, who in January 2012 was with the Fort Bend

County Fire Marshal’s office, testified that he began his investigation by meeting

with the incident commander, Rammrath, to find out “what’s going on, what they’ve



                                            6
done and the reason really why they want me there.” After speaking with Rammrath,

Cornell spoke to appellant. Appellant told Cornell that he was at home at the time

the fire broke out, working on his computer in the master bedroom. Appellant went

to the kitchen to get something to drink, smelled smoke, looked into the bathroom,

and saw smoke and fire in the closet. Appellant told Cornell that he first tried to

extinguish the fire by throwing a glass of water on it, then “grabbed a bucket and

had scooped it into the spa outside” and brought it in to throw on the fire. When

appellant realized he could not put the fire out, he left the house and called 9-1-1.

However, Cornell was never able to locate the computer appellant claimed to have

been using, and he noticed a bucket full of water placed outside the door to the master

bathroom when he did his initial walkthrough after the fire was extinguished. Cornell

also noticed that the bathtub was full of water.

      Cornell testified that he followed the same protocol every time he conducted

an investigation, and the standards were set out in the National Fire Protection

Standard 921, which was developed by “[a] board of investigators, electrical

engineers, insurance representatives” and was commonly used in fire investigations.

He walked around the exterior of the house taking pictures, and then he inspected

the house’s interior covering “the areas from the least burn to the area of most burn.”

He examined the bedrooms on the second floor and determined that they all had




                                          7
some smoke damage, but no “fire or flame damage.” He then moved on to the master

bedroom, where he saw more smoke and heat damage.

      Based on his evaluation of burn patterns, “mass loss, depth of char,” and other

factors, Cornell determined that there were two points of origin for the fire—“one in

front of his lavatory [at the entrance to the master bathroom] and on right inside the

door of her closet [located inside the master bathroom].” He determined there were

two areas where the fire started because, “[f]ollowing the fire patterning and area of

most damage, the patterning and char, mass loss [between the two areas], they were

not contiguous at all.”

      Cornell took some samples from the areas of origin to test for the presence of

accelerants, and the samples were negative for the presence of any accelerants. A

canine was also brought to the scene to check for the presence of certain chemicals,

but the dog failed to alert the presence of any of those chemicals. Cornell testified,

however, that an accelerant was not necessary to start a fire. He also testified that he

examined the electrical outlets, switches, light fixture, and wiring in the areas around

the points of origin. There were no signs that the fire was electrical in nature, as all

of the wiring and internal structures were intact and did not show signs of “arcing,”

electrical shorts, or internal heating. He stated that he did not test any of the wiring

because “[t]here was no indication of any electrical issues there that would require

us . . . to proceed for further testing.” Specifically regarding the light fixture in the



                                           8
closet, Cornell testified that “[t]here was no damage there that indicated that the

ballast [in the light fixture] was a possible [cause] of the fire” and that all of the

damage to the fixture was “external heating” from a fire that started lower down.

Cornell also stated that he looked “at all other possible accidental causes,” such as

candles, combustible substances, or malfunctioning appliances, and he determined

“that there were no other possible accidental causes.” He concluded that the fire was

incendiary, or set on purpose, “by [appellant] for spite and revenge.”

      Investigator Jeff Brownson, also with the Fort Bend County Fire Marshal’s

Office, worked with Investigator Cornell and did a separate follow-up investigation.

Brownson also determined that there were two places of origin for the fire,

concurring with Cornell’s conclusion. Brownson also interviewed appellant. He

described appellant’s demeanor as “smooth, calm,” which he thought was unusual

given the circumstances. Brownson stated that he brought appellant inside to

“reenact his steps prior to the fire.” Appellant told Brownson he was working on his

computer in the master bedroom and showed the investigators a desk area in the

bedroom where “he said he was sitting . . . when he smelled the smoke and

discovered the fire.” However, the investigators could not find the computer and

“wanted [appellant] to show us where it was, and he couldn’t provide us that

information.” The desk area was unburned, so Brownson did not believe the

computer could have burned in the fire. He also stated that they never found the glass



                                          9
that appellant claimed to have used in an attempt to put the fire out, but they did find

a bucket full of water near the location of the fire. Brownson found that odd because

appellant had told him that he tried to put the fire out with a bucket of water.

Brownson also found appellant’s responses “illogical” in that appellant told him that

after smelling the fire, he “went to the bathroom and opened the doors. Which didn’t

make sense to us because, we’ve got a fire outside the doors in the bedroom.”

However, appellant indicated that he only saw one fire in the closet, which

contradicted the investigators’ findings that there were two points of origin.

      Brownson acknowledged that the fire investigators were informed at some

point after their initial investigation of appellant’s threats to Dondee that he was

going to burn the house down. However, Brownson stated that the information did

not factor into his overall investigation because “[w]e can’t use hearsay stuff from a

second person . . . we can only go off the evidence, off the patterns and off the facts.”

He also stated that he and Cornell had determined that there were two points of origin

for the fire before they were told of appellant’s threats.

      Ramon Menchaca, an independent contractor who completed an investigation

for the insurance company in this case, did a separate investigation several days after

the fire. He testified that he likewise noted two areas of origin—one at the entrance

to the master bathroom and one in front of Dondee’s closet inside the master

bathroom. Menchaca found no evidence of electrical failure or other accidental cause



                                           10
for the fires. Thus, Menchaca determined that “[t]here [were] two separate fires, and

there’s nothing there accidentally that could have started [them] other than

somebody flicking their lighter or throwing a match.” Menchaca collected samples

from the fire, including the light fixture from the closet, the wall outlet from the

closet, and floor debris samples, and he recommended that the insurance company

have them tested to confirm the absence of accelerants or other causes of the fire.

The insurance company declined to do so, and Menchaca’s samples were never

tested.

      After his initial investigation, Menchaca returned to the house and interviewed

appellant. According to Menchaca,

      [Appellant] told me that he was working in the master bedroom on the
      computer and decided to make something to eat. So, he did. He went to
      the kitchen, made something to eat, and then he decided to have a
      cigarette, went out the front door, had a cigarette. Then he came back
      in, and he went upstairs. . . . Then he returned back to the master
      bedroom to work on the computer, and that’s when he noticed or
      smelled smoke. He walked into the master bathroom and noticed two
      fires. He tried to extinguish the fires with a cup of water and realized
      he couldn’t do it. So, he went outside, called 9-1-1, and then he recalled
      that there was a five-gallon bucket in the back yard. So, he went back
      to get the five-gallon bucket and proceeded to try to put the fire out
      again, but the smoke was too intense, so he decided to go back outside.

Appellant told Menchaca that he filled the bucket from the bathtub in the master

bathroom. Appellant also told Menchaca that “they had been having problems with

the breaker tripping to the light fixture in the closet, the female closet, and . . .

probably that the light fixture had something to do with the fire in [Dondee’s]


                                         11
closet.” Appellant did not provide Menchaca with any explanation for the second

fire he described.

      Menchaca stated that, at the time he spoke with appellant, he had already

completed his investigation of the fire and had ruled the light fixture out as a possible

cause of the fire. Menchaca also spoke with Cornell after he completed his

investigation.

      Appellant testified on his own behalf. He stated that on the morning of the

fire, he and Dondee had “stopped” the divorce and were attempting to reconcile.

Dondee was angry with him because he had not slept in the bed with her, so she

“ended up taking off that morning, which kept me from going to school.” Appellant

testified that he called Dondee repeatedly “to get her to come back and pick me back

up, so that we could go about our regular routine, and I could get to school.” He

denied ever threatening to burn the house down.

      Appellant denied that he ever told Menchaca that he observed two fires—he

testified at trial that he only ever saw fire coming from the master bathroom where

the closet was located. Specifically, he testified that when he entered the master

bedroom to work on his computer he first noticed the burning smell and then walked

into the bathroom and saw “a glowing coming from the closet.” He tried to put the

fire out with a glass of water and, when that did not work, he panicked and went

outside to call 9-1-1. After calling 9-1-1, appellant remembered that he had a bucket



                                           12
in the yard, so he filled it with water from the Jacuzzi outside and went inside. He

stated that the smoke was too thick and he “tried to toss the bucket in the direction

of where the fire was and ran out.” He stated that he told the firefighters that the

flames had engulfed the ceiling and that he saw flames at the light fixture in the

closet.

       Appellant testified that he found his computer in an upstairs bedroom the day

after the fire. He also testified that he wore rollerblades that day because he ran out

of the house in flip-flops and his rollerblades were the only thing he saw in the garage

that he could put on his feet. He denied rollerblading up and down the street after

the fire.

       The jury convicted appellant of arson, and the trial court assessed his

punishment at ten years’ confinement. This appeal followed.

                             Sufficiency of the Evidence

       In his first point of error, appellant argues that the evidence is insufficient to

support his arson conviction.

A.     Standard of Review

       When reviewing the sufficiency of the evidence, we consider all of the

evidence in the light most favorable to the verdict to determine whether, based on

that evidence and the reasonable inferences therefrom, a jury was rationally justified

in finding guilt beyond a reasonable doubt. Merritt v. State, 368 S.W.3d 516, 525



                                           13
(Tex. Crim. App. 2012) (citing Jackson v. Virginia, 443 U.S. 307, 318–19, 99 S. Ct.
2781, 2788–89 (1979)). “The same standard of review applies to cases involving

direct or circumstantial evidence.” Powell v. State, 194 S.W.3d 503, 506 (Tex. Crim.

App. 2006).

      The jury is the sole judge of the credibility of witnesses and the weight to

afford the testimony. Merritt, 368 S.W.3d at 525; Wesbrook v. State, 29 S.W.3d 103,

111 (Tex. Crim. App. 2000). Juries are permitted to draw reasonable inferences from

facts as long as they are supported by the evidence presented at trial. Merritt, 368
S.W.3d at 525. We determine whether the necessary inferences are reasonable based

upon the combined and cumulative force of all the evidence when viewed in the light

most favorable to the verdict. Hooper v. State, 214 S.W.3d 9, 16–17 (Tex. Crim.

App. 2007). We presume the jury resolved conflicting inferences in favor of the

verdict and defer to that determination. Merritt, 368 S.W.3d at 515–26. Each fact

need not point directly and independently to the guilt of the accused, so long as the

logical force of the probative evidence, when coupled with reasonable inferences to

be drawn therefrom, is sufficient to support the conviction. Evans v. State, 202
S.W.3d 158, 166 (Tex. Crim. App. 2006) (holding that when verdict results at least

in part from jury’s consideration of circumstantial evidence, we view evidence “in

combination and its sum total,” and “[i]t is the logical force of the circumstantial

evidence, not the number of links, that supports a jury’s verdict”).



                                         14
      With respect to this case, a person commits arson if he “starts a fire, regardless

of whether the fire continues after ignition, or causes an explosion with intent to

destroy or damage . . . any building, habitation, or vehicle . . . knowing that it is

insured against damage or destruction,” that “it is subject to a mortgage or other

security interest,” or that “it has located within it property belonging to another.”

TEX. PENAL CODE ANN. § 28.02(a)(2)(B), (C), (E) (Vernon 2011). A person acts

intentionally, or with intent, with respect to the nature of his conduct or to a result

of his conduct, when it is his conscious objective or desire to engage in the conduct

or cause the result. Id. § 6.03(a) (Vernon 2011); Wise v. State, 364 S.W.3d 900, 903

(Tex. Crim. App. 2012). A jury may infer intent from any facts that tend to prove its

existence, such as the acts, words, and conduct of the defendant. Orr v. State, 306
S.W.3d 380, 394–95 (Tex. App.—Fort Worth 2010, no pet.). “Attempts to conceal

incriminating evidence, inconsistent statements, and implausible explanations to the

police are probative of wrongful conduct and are also circumstances of guilt.” Id. at

395 (quoting Guevara v. State, 152 S.W.3d 45, 50 (Tex. Crim. App. 2004)).

B.    Analysis

      Here, the complainant, Dondee Whelchel, testified that appellant was angry

with her on the morning of the fire. She had asked him to move out and he did not

want to. He threatened to burn the house down, saying that “he’s not leaving the

home, that he would burn the fucking house down” and that “[i]f he had to leave, we



                                          15
all had to leave.” He called her repeatedly that morning and they fought again, at

which time appellant again threatened to burn the house down. Appellant called

Dondee one more time to tell her that the house was on fire. She was skeptical that

he was telling the truth, but she called emergency services just to be sure and was

told that a fire had, in fact, been reported at her home.

      Appellant acknowledged that he was the only person home when the fire

started. Furthermore, as indicated by the testimony of firefighter Ramos and Cornell

and Brownson with the Fort Bend County Fire Marshal’s Office, appellant made

inconsistent and implausible statements during the investigation. Appellant testified

that he was working on his computer in the master bedroom, but the computer was

not present there during the subsequent fire investigation. Appellant testified that he

found it upstairs the next day. He claimed that he saw flames engulfing the ceiling,

but Ramos testified that there were no flames on the ceiling and that he would have

noticed if the fire was burning in the ceiling because it was important for safety

reasons. Brownson testified that appellant’s interview responses were “illogical”

because appellant told them that he “went to the bathroom and opened the doors”

once he smelled the fire. Brownson stated that this “didn’t make sense to us because,

we’ve got a fire outside the doors in the bedroom.”

      Appellant told Cornell and Brownson that he emptied a glass of water onto

the fire, but the glass was never found. Appellant also claimed to have thrown a



                                           16
bucket of water on the fire—although he was inconsistent regarding where he

obtained the water—but the investigators saw a bucket full of water in the bathroom

area. Menchaca testified that appellant reported he had seen two fires, which

appellant later denied at trial. Finally, the investigators and Dondee testified about

appellant’s odd demeanor after the fire was extinguished.

      Thus, the record demonstrates that appellant had a motive for burning down

the house that he had expressed to Dondee on the morning of the fire, he was the

only person present at the time of the fire, and he gave implausible or inconsistent

statements about how he discovered the fire. This is sufficient evidence of his guilt.

See Guevara, 152 S.W.3d at 50 (recognizing that attempts to conceal incriminating

evidence and implausible explanations to police are probative of wrongful conduct

and are circumstances of guilt); Orr, 306 S.W.3d at 395–96 (holding that evidence

was sufficient to support conviction for arson where appellant had motive, was

present at time of fire, and gave implausible explanations about fire); Fitts v. State,

982 S.W.2d 175, 186 (Tex. App.—Houston [1st Dist.] 1998, pet. ref’d) (holding that

presence at scene before fire coupled with motive, opportunity to set incendiary fire,

and inconsistent accounts of fire is evidence tending to establish arson); Krebsbach

v. State, 962 S.W.2d 728, 734 (Tex. App.—Amarillo 1998, pet. ref’d) (holding that

evidence was sufficient to support murder conviction where appellant had motive to




                                          17
set fire, was present in home as fire began, and made inconsistent statements about

how she discovered fire).

      Appellant argues that the scientific evidence presented by the State’s experts

was unreliable because “each of the State’s experts utilized his own experiences to

make a visual inspection of the situs to form his hypothesis that the fire was

incendiary” and because they failed to conduct any testing. We observe that

appellant waived any complaint about the reliability of the State’s experts—Cornell,

Brownson, and Menchaca—because he failed to object to their testimony on that

basis at trial. See Resendiz v. State, 112 S.W.3d 541, 546 (Tex. Crim. App. 2003)

(holding that appellant failed to object to reliability of expert at trial and thus had

not preserved error for review); Turner v. State, 252 S.W.3d 571, 584 n.5 (Tex.

App.—Houston [14th Dist.] 2008, pet. ref’d) (holding that appellant waived

complaint regarding reliability of expert’s testimony when he failed to object on that

basis at trial). In fact, he did not object to their testimony as experts on any basis.

Accordingly, we consider his arguments solely as they relate to the sufficiency of

the evidence.

      The record demonstrates that the Fort Bend County Fire Marshal’s office

tested samples from the fire and determined that no accelerant was used. Cornell

testified, however, that the lack of accelerant did not mean that the fire was not

deliberately set. All three experts relied on established fire investigation protocols



                                          18
that have been used in other arson cases in this state. See, e.g., Tata v. State, 446
S.W.3d 456, 465 (Tex. App.—Houston [1st Dist.] 2014, pet. ref’d) (fire investigator

“testified about general standards used by fire investigators promulgated by the

National Fire Protection Association, NFPA 921” and describing investigation

substantially similar to one conducted here); see also Merritt, 368 S.W.3d at 517–

19 (describing investigation of vehicle fire by Fort Bend County Fire Marshal’s

Office conducted using similar methods and holding evidence sufficient to support

arson conviction). All three experts concluded that there were two sites of origin for

the fire, and they ruled out other possible accidental causes of the fire by inspecting

the wiring and other surroundings in the area of the fire. Specifically, Cornell offered

lengthy testimony about the condition of the electrical wiring in the master bathroom

area and used pictures of the wires and fire damage to explain why the electrical

outlet and light fixture were not the source of the fire and instead were only slightly

damaged by external heat. He testified that he did not test any of the wiring in the

light fixture or outlet in the closet because there were no indications that those

mechanisms were a potential cause of the fire.

      We conclude that the evidence was legally sufficient to support appellant’s

conviction. We overrule appellant’s first issue.




                                          19
                                 Spousal Privilege

      In his second issue, appellant argues that the trial court erred in denying his

motion to invoke spousal privilege and compelling Dondee, his ex-wife, to testify

regarding interactions they had on the day of the fire while they were still married.

      Prior to Dondee’s testimony, appellant moved to invoke spousal privilege and

prevent Dondee from testifying. Dondee, who lived in Oklahoma at the time of the

trial, was subpoenaed to testify for the State, and she stated on the record that she

did not want to come testify. However, she never asserted spousal privilege and

stated on the record that she was not aware of such a privilege. Appellant now argues

that the trial court erred in denying his motion to invoke spousal privilege and

forcing Dondee to testify.

      “In a criminal case, an accused’s spouse has a privilege not to be called to

testify for the state.” TEX. R. EVID. 504(b)(1). “The privilege not to testify may be

claimed by the accused’s spouse or the spouse’s guardian or representative, but not

by the accused.” Id. 504(b)(3). The record demonstrates that Dondee did not claim

her privilege not to testify, and, under the express language of Rule 504(b)(3),

appellant may not invoke it. We conclude that the trial court did not err in denying

appellant’s motion to invoke spousal privilege.

      We overrule appellant’s second issue.




                                         20
                                   Conclusion

      We affirm the judgment of the trial court.



                                                Evelyn V. Keyes
                                                Justice

Panel consists of Justices Jennings, Keyes, and Bland.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           21